Exhibit 99.1 GRUBHUB REPORTS RECORD FIRST QUARTER RESULTS Grubhub generates 39% revenue growth in the first quarter CHICAGO, Apr. 27, 2017 – Grubhub Inc. (NYSE: GRUB), the nation’s leading takeout marketplace, today announced financial results for the first quarter ended March 31, 2017. DAGs grew 21% year-over-year, and the Company posted quarterly revenues of $156.1 million, which is a 39% year-over-year increase from $112.2 million in the first quarter of 2016. “More new diners tried Grubhub than ever before in the first quarter.We are seeing clear signs of success from a more diverse restaurant base, broader marketing reach, and continuous improvement of our product,” said Matt Maloney, Grubhub CEO.“We already had the most comprehensive takeout marketplace in the U.S., and delivery has enabled our restaurant network to grow significantly in both breadth and depth, making Grubhub the place to go for online takeout.” First Quarter 2017 Highlights The following results reflect the financial performance and key operating metrics of our business for the three months ended March 31, 2017, as compared to the same period in 2016. First Quarter Financial Highlights • Revenues: $156.1 million, a 39% year-over-year increase from $112.2 million in the first quarter of 2016. • Net Income: $17.7 million, or $0.20 per diluted share, a 78% year-over-year increase from $9.9 million, or $0.12 per diluted share, in the first quarter of 2016. • Non-GAAP Adjusted EBITDA: $42.7 million, a 32% year-over-year increase from $32.4 million in the first quarter of 2016. • Non-GAAP Net Income: $25.1 million, or $0.29 per diluted share, a 46% year-over-year increase from $17.2 million, or $0.20 per diluted share, in the first quarter of 2016. First Quarter Key Business Metrics Highlights • Active Diners were 8.75 million, a 26% year-over-year increase from 6.97 million Active Diners in the first quarter of 2016. • Daily Average Grubs (DAGs) were 324,600, a 21% year-over-year increase from 267,800 Daily Average Grubs in the first quarter of 2016. • Gross Food Sales were $898 million, a 26% year-over-year increase from $713 million in the first quarter of 2016. “Grubhub’s growth on both sides of our network helped drive DAGs growth of 21% and EBITDA growth of 32% compared to the prior year,” said Adam DeWitt, Grubhub CFO.“We generated significant operating leverage, in part due to our continued improvement in delivery efficiency.As a result, EBITDA per order was up 10% year over year to $1.46, even while we invested aggressively in product and marketing to drive future growth.” Second Quarter and Full Year 2017 Guidance Based on information available as of April 27, 2017, the Company is providing the following financial guidance for the second quarter and full year of 2017: Second Quarter 2017 Full Year 2017 (in millions) Expected Revenue range $153 - $161 $632 - $662 Expected Adjusted EBITDA range $38 - $44 $170 - $190 First Quarter 2017 Financial Results Conference Call
